Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/627813 application originally filed December 31, 2019.
Amended claims 1-3, 9 and 11-17, filed May 14, 2021, are pending and have been fully considered.  Claims 4-8 and 10 have been canceled.  Claims 15-17 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2005/0241216) hereinafter “Clark” in view of Hayes et al. (US 2009/0158641) hereinafter “Hayes”, Weissman et al. (US 2003/0233785) hereinafter “Weissman” and Sugano (US 2010/0223838).
Regarding Claims 1-3, 9 and 11-17
	Clark discloses in the abstract, a Fischer-Tropsch derived gas oil, and/or of a fuel composition containing it in operating a diesel engine and/or a vehicle which is driven by a diesel engine is provided, to clean a diesel engine. Method for assessing a diesel fuel 
	Clark discloses in paragraph 0018, the Fischer-Tropsch derived gas oil used in the present invention will typically have a density from 0.76 to 0.79 g/cm.sup.3 at 15.degree. C.; a cetane number (ASTM D613) greater than 70, suitably from 74 to 85; a kinematic viscosity from 2.0 to 4.5 centistokes (2.0 to 4.5 mm2/s) at 40.degree. C.; and a sulphur content of 5 ppmw (parts per million by weight) or less. 
	Clark discloses in paragraph 0016, the Fischer-Tropsch derived gas oil will consist of at least 70% w/w, preferably at least 80% w/w, more preferably at least 90% w/w, most preferably at least 95% w/w, of paraffinic components, preferably iso- and linear paraffins. Some cyclic paraffins may also be present. 
	Clark discloses in paragraph 0016, that some cyclic paraffins may be present but fails to specifically provide the amount of cyclic paraffins.
	However, the Fischer-Tropsch derived gas oil of Hayes overlaps the Fischer-Tropsch derived gas oil of Clark, wherein Hayes further discloses specific amounts of the paraffinic component in the Fischer-Tropsch derived gas oil.  Hayes discloses in paragraph 0010, a middle distillate fuel composition comprising (a) a middle distillate base fuel--in particular a diesel base fuel--and (b) a Fischer-Tropsch derived paraffinic base oil component.  Hayes discloses in paragraph 0024, the Fischer-Tropsch derived paraffinic heavy base oil component (b) used in a fuel composition according to the present invention is a heavy hydrocarbon product comprising at least 95 wt % paraffin molecules. Preferably, the heavy base oil component (b) is prepared from a Fischer-Tropsch wax and comprises more than 98 wt % of saturated, paraffinic 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to that the cycloparaffins of Clark would encompass the cycloparaffins of Hayes, due to both Hayes and Clark discloses a Fischer-Tropsch derived gas oil is produced from hydroprocessing heavy base oils that produces a gas oil with a high paraffinic component with low levels of cyclic paraffins and aromatics.
It is to be noted, regarding the composition claims, the phrase “Exhaust Gas Recirculation (EGR) system of a compression ignition internal combustion engine” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).
However, it is known in the art to add a Fischer-Tropsch type of diesel fuel in a compression ignition internal combustion engine in order to reduce the formation of less deposits in the external EGR circuit, as taught by Weissman.
Weissman discloses a diesel fuel having reduced particulate emissions from an internal combustion engine (see abstract).  Weissman discloses in paragraph 0036, the Fischer-Tropsch type diesel fuel is used advantageously during periods in which the catalyst in an after treatment exhaust gas recirculation (EGR), either external or internal, under cold start conditions and low-load conditions just after cold starting. Under these conditions, the fuel enables the injection timing to be retarded sufficiently to allow catalyst activation with lower PM production than allowed with conventional fuels. Thus, this fuel is advantageous in forming less deposits in the external EGR circuit, i.e., the EGR cooler and/or EGR valve. 
It is to be noted, Weissman discloses applying a Fischer-Tropsch derived diesel fuel to a EGR but fails to provide the specifics of the EGR apparatus.
However, it is known in the art that an EGR apparatus is a high pressure system, as taught by Sugano.
Sugano discloses in the abstract, a gas oil composition for use in a diesel engine with a geometric compression ratio of greater than 16, equipped with a supercharger and an EGR, containing an FT synthetic base oil and having a sulfur content of 5 ppm by mass or less and an oxygen content of 100 ppm by mass or less.  Sugano discloses in paragraph 0148, when a diesel fuel is injected, the bulk modulus of the fuel fluid changes at a constant rate depending on the surrounding temperature and pressure as well as the physical properties and composition of the fuel. Therefore, for an injection system with injection properties that the injection is carried out under high pressure with a high degree of accuracy, such as electronically controlled fuel injection pumps.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the Fischer-Tropsch type diesel fuel 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Latosha Hines/Primary Examiner, Art Unit 1771